DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 4, 6-14, and 16-23 have been presented for examination.
Claims 3, 5, and 15 have been canceled.
Claims 23 is new.
Claims 1-2, 4, 6-14, and 16-23 are rejected.

Response to Arguments
Applicant’s arguments/amendments filed 09/28/2020 have been fully considered. Applicant’s arguments/amendments, see remarks pg. 8 para 3, regarding the rejection of claims 21-22 under 35 U.S.C. 112(b)  have been fully considered and are persuasive. The rejection of claims 21-22 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s arguments/amendments regarding the rejection under 35 U.S.C. 103 have been fully considered. Regarding claim 1, Applicant argues on pg. 9 para 3, that Goto does not teach the amended limitations of “generating a functional representation of at least one electrode the at least one upper MEMS beam directly on top of and contacting a top surface of the dielectric bumper, the at least one upper MEMS beam and which extends into a lower cavity;” and asserts that “ even assuming arguendo that the cantilever 314 is at least one upper MEMS beam and the insulator 315 is a dielectric bumper in Goto, Goto does not disclose that the cantilever 314 is directly on top of and contacting a top surface of the insulator 315.” Examiner respectfully disagrees and asserts that 314 of Goto is the contact of the cantilever, however the cantilever as a whole is comprised of cantilever 320, contact-electrode pattern of cantilever 315 
Applicant’s additional arguments that the references do not teach the newly amended limitations of “generating a functional representation of an insulator material directly on top of and contacting a top surf ace of the at least one upper MEMS beam; generating a functional representation of an electrode directly on top of and contacting the top surface of the at least one upper MEMS beam” have been fully considered and are persuasive. However, Examiner notes the additional references included in the new grounds for rejection under 35 U.S.C. 103 that teach the claimed invention as presently amended.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, 10-13, 16, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson (Wilson, Nathan Marshall. Geometric algorithms and software architecture for computational prototyping: applications in vascular surgery and MEMS. Diss. Stanford University, 2003.) in view of Goto et al. (US Patent 7045843), hereinafter Goto, and De Wolf et al. (US 8294976) hereinafter De Wolf, Robert (US 20070218585), and in further view of Faris (US Patent 7033910) and Lacey (US 20100181631).
Regarding claim 1, Wilson teaches a method in a computer-aided design system for generating a functional design model of a MEMS (Wilson pg. 198 ¶2 “A CCPDS process flow for MUMPS (similar to that found in [72]) is given in Table 6.1”), the method comprising:
generating a functional representation of a wiring layer to form at least one fixed plate (pg. 199 Table 6.1 steps 5 and 6);

    PNG
    media_image1.png
    417
    686
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    386
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    211
    677
    media_image3.png
    Greyscale


generating a functional representation of at least one upper MEMS beam over the at least one fixed plate (pg. 200 Table 6.1 step 11); 

    PNG
    media_image4.png
    211
    705
    media_image4.png
    Greyscale

generating a functional representation of venting or stripping of the sacrificial material (pg. 183 “The sacrificial etch represents the release step commonly used in microsystems. In the present implementation, this corresponds to deleting the specified layer of material. This is an approximation that assumes that the material is completely removed, and that the entire sacrificial layer is exposed to etchant. This is not always the case, and special procedures will have to be employed if part of the sacrificial material is to be maintained in the final device geometry (e.g. if it were completely enclosed).” pg. 200 Table 6.1 step 12 “The sacrificial etch removes an entire layer from the database”); and

    PNG
    media_image5.png
    188
    670
    media_image5.png
    Greyscale

manufacturing the MEMS based on the generated functional representation of the wiring layer, the insulator layer, the at least one upper MEMS beam, and the venting or the stripping of the sacrificial material (pg. 12 “It can be desirable in these cases to model the actual fabrication process used to construct the device (e.g. micro-fabrication techniques) which often means tracking an evolving surface as material is deposited or removed during manufacture.”);
and layers having a tapered profile (Fig. 5.7 and pg. 184 last paragraph “Performing a surface etch with angled sidewalls and/or undercut is more complicated. The masks are required to consist of non-overlapping simple CIF box objects. The box is then scaled by the undercut value depending on the type of etch performed … The end result is eight vertices with known connectivity which can be used to create a trapezoidal solid. The aggregation of these trapezoidal solids is then used”.

MEMS beam, wherein the wiring layer is below the dielectric bumper and the at least one upper MEMS beam is above the dielectric bumper; and at least one electrode directly on the dielectric bumper and which extends into a lower cavity.
However, Goto teaches wherein an insulator layer over the at least one fixed plate comprises a conformal oxidization barrier layer comprising at least one of Al03 and Ta20 5 (Goto Figs 12A-D, 13A-D and 14A-D and col. 10 “In the progress of process, FIG. 12A corresponds to FIG. 3B. In FIG. 12A, poly-Si underlayer electrodes 305 are formed after a SiN film is deposited on the surface of an interlayer dielectric film 304. Then, as shown in FIG. 12B, after an aluminum oxide insulator 306 is deposited thereon, a resist pattern 307 for each switch is formed by photolithography process with a portion to come into contact area corresponding to a mobile contact of cantilever. The deposited aluminum oxide insulator 306 covers the surface of each pull-down electrode for each switch in order to minimize the surface leak current.”);
a dielectric bumper between the wiring layer and the at least one upper MEMS beam, wherein the wiring layer is below the dielectric bumper and the at least one upper MEMS beam is above the dielectric bumper (col. 10 “In the progress of process, FIG. 12A corresponds to FIG. 3B. In FIG. 12A, poly-Si underlayer electrodes 305 are formed after a SiN film is deposited on the surface of an interlayer dielectric film 304” And col. 11 “after aluminum oxide is deposited on the surface as an insulator 315, a resist pattern 316 corresponding to a contact hole for the base of cantilever is formed by photolithography process (FIG. 13D)” And “Then after the metal film 318 and the aluminum insulator 315 thereunder are etched using this resist pattern 319 as a mask to form the cantilever 320 of each cold switch, the resist 319 is removed” And “In the present embodiment, since not only the top surfaces of the pull-down electrodes and other underlayer electrodes 305 are covered but also the bottom surfaces of the cantilevers 320 are covered respectively by aluminum oxide films 306 and 315, it is possible to improve the reliability of the MEMS switch device by reducing the surface leak current between the pull-down electrode and cantilever while the MEMS switch device is kept in the ON state.” Examiner notes that insulator 315 corresponds to a dielectric bumper between the wiring layer and an upper MEMS beam.);
at least one electrode directly on the dielectric bumper and which extends into a lower cavity (Goto Figs 14A-D and col. 11 “314. Contact-electrode pattern of Cantilever, 315. Insulator Film.” Examiner notes that mobile contact of cantilever 314 corresponds to at least one electrode directly on the dielectric bumper which extends into a lower cavity).
at least one upper MEMS beam directly on top of and contacting a top surface of the dielectric bumper, the at least one upper MEMS beam and which extends into a lower cavity (Goto Figs 14A-D and col. 11 “314. Contact-electrode pattern of Cantilever, 315. Insulator Film … 320. Cantilever” Examiner notes that the cantilever as a whole is comprised of cantilever 320, contact-electrode pattern of cantilever 315 and insulator film 315 as shown in Fig. 14D. Cantilever 320 directly on top of and contacting a top surface of insulator 315 of Goto corresponds to the broadest reasonable interpretation of “at least one upper MEMS beam directly on top of and contacting a top surface of the dielectric bumper” and the beam comprising 320, 
Wilson and Goto are analogous art because Goto is reasonably pertinent to the problem faced by Wilson because they relate to MEMS devices. See MPEP 21441.01(a). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modeled the functional representation of the insulating layer disclosed by Wilson with the aluminum oxide layer, and insulator layer between the MEMS beam and the wiring layer disclosed by Goto.
 One of ordinary skill in the art would have been motivated to make this modification in order to “to implement a simply structured MEMS switch with latch mechanism” (Goto col. 2) and to minimize leak current (Goto col. 10-11).
Wilson in combination with Goto do not appear to explicitly teach a dielectric peg on the at least one fixed plate.
However, De Wolf teaches a dielectric peg on the at least one fixed plate (Fig. 2 and col. 3 “When they come into contact, electrical shorting is prevented by the interposer dielectric).
Wilson, Goto, and De Wolf are analogous art because De Wolf is reasonably pertinent to the problem faced by Wilson in combination with Goto because they relate to MEMS devices. See MPEP 21441.01(a). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the model disclosed by Wilson in combination with Goto with the dielectric peg disclosed by De Wolf.


Wilson in combination with Goto, and De Wolf does not appear to explicitly disclose venting or stripping of the sacrificial material to form at least a lower cavity and an upper cavity through at least one vent hole in a lid material over the sacrificial material and the upper cavity is directly connected to the lower cavity.
However Robert teaches venting or stripping of the sacrificial material to form at least a lower cavity and an upper cavity through at least one vent hole in a lid material over the sacrificial material (Fig. 2A-2B and [0030] “It is possible in the cover 30 to have several vents 40 for each cavity 38” And [0033] “In order to release the MEMS structure 22, etching of the intermediate layer 16 is performed, by means of a vapour phase method in order to prevent adhesion due to capillarity between the MEMS substrate 14 and the base 12: FIG. 1D. For example, the SiO.sub.2 layer 16 may be etched by means of HF vapour via the vent 40, 44.”); and the upper cavity is directly connected to the lower cavity (Figs. 2A-2B); the at least one fixed plate and at least one of the upper cavity and the lower cavity includes a chamfered corner (Fig. 2A-2B show a chamfered corner in the base layer and in the upper cavity).
Wilson, Goto, De Wolf, and Robert are analogous art because Robert is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, and Robert because they all relate to MEMS devices.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the modeling method insulator layer disclosed by Wilson in 
 One of ordinary skill in the art would have been motivated to make this modification in order to produce MEMS in a hermetic cavity (Robert abstract) and release the MEMs structure (Robert [0033]).

Wilson in combination with Goto, De Wolf, and Robert does not appear to explicitly teach layers having a double tapered profile. 
However Faris teaches layers having a double tapered profile (Faris col. 20 “In another embodiment, and referring now to FIG. 85, a method of debonding is shown. The method includes providing a multiple layered substrate 100; processing one or more useful structures (not shown) in the WB regions 5; etching away at the SB regions 6, preferably at a tapered angle (e.g., 45 degrees); subjecting the device layer, preferably only the etched SB region 6, to low energy ion implantation; and peeling or otherwise readily removing the device layer portions at the WB region. Note that while two device layer portions at the WB layer are shown as being removed, it is understood that this may be used to facilitate release on one device layer portion. The tapered edge of the WB region mechanically facilitates removal.”).
Wilson, Goto, De Wolf, Robert and Faris are analogous art because Faris is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, and Robert because they all relate to MEMS devices.  

 One of ordinary skill in the art would have been motivated to make this modification in order to “to mechanically facilitate removal” (Faris col. 20) and “to provide a multiple layered substrate for fabrication of a useful device” (Faris col. 5).
Wilson in combination with Goto, De Wolf, Robert and Faris does not appear to explicitly teach an insulator material directly on top of and contacting a top surf ace of the at least one upper MEMS beam; an electrode directly on top of and contacting the top surface of the at least one upper MEMS beam.
However, Lacey teaches an insulator material directly on top of and contacting a top surf ace of the at least one upper MEMS beam (Fig. 1B and [0030] “The insulating material 112 is used to create a bump that limits the contact area of the cantilever to an upper electrode. Additionally, the insulating material 112, which provides a bump on the cantilever, will lessen the distance that the cantilever needs to move before it comes into contact with an electrode above the cantilever.”); 

    PNG
    media_image6.png
    271
    755
    media_image6.png
    Greyscale


The next step in the fabrication sequence is illustrated in FIG. 1C. A second conductive layer 114 is deposited over the first conductive layer 108 and the remaining insulating material 110, 112 remaining after the etching. In one embodiment, the second conductive layer 114 may comprise titanium nitride. The second conductive layer 114 will be used to form the `thick` part of the cantilever switch. It is to be understood that the conductive material isn't limited to titanium nitride. Other conducting materials can be used.” Examiner notes the second conductive layer 114 corresponds to an electrode directly on top of and contacting the top surface of the MEMS beam. Also see [0034] “The final structure is shown in FIG. 1F.”).


    PNG
    media_image7.png
    263
    740
    media_image7.png
    Greyscale


Wilson, Goto, De Wolf, Robert, Faris and Lacey are analogous art because Lacey is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert and Faris because they all relate to MEMS devices.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the functional representation disclosed by Wilson in combination 
 One of ordinary skill in the art would have been motivated to make this modification in order to lessen the distance that the cantilever needs to move (Lacey [0030]) and add thickness to the cantilever (Lacey [0031]).

Regarding claim 4, the references teach the method of claim 1. Wilson in combination with Goto, De Wolf, and Robert do not appear to explicitly teach tapers of 45 degrees angles. 
However, Faris further teaches wherein the tapered profile is tapered to a 45 degree angle (Faris col. 20 “In another embodiment, and referring now to FIG. 85, a method of debonding is shown. The method includes providing a multiple layered substrate 100; processing one or more useful structures (not shown) in the WB regions 5; etching away at the SB regions 6, preferably at a tapered angle (e.g., 45 degrees); subjecting the device layer, preferably only the etched SB region 6, to low energy ion implantation; and peeling or otherwise readily removing the device layer portions at the WB region. Note that while two device layer portions at the WB layer are shown as being removed, it is understood that this may be used to facilitate release on one device layer portion. The tapered edge of the WB region mechanically facilitates removal.”).
Wilson, Goto, De Wolf, Robert and Faris are analogous art because Faris is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, and Robert because they all relate to MEMS devices.  

 One of ordinary skill in the art would have been motivated to make this modification in order to “to mechanically facilitate removal” (Faris col. 20) and “to provide a multiple layered substrate for fabrication of a useful device” (Faris col. 5).

Regarding claim 7, the references teach the method of claim 1. Wilson in combination with Goto do not appear to explicitly teach the at least one fixed plate contains aluminum. 
However, De Wolf further teaches wherein the at least one fixed plate contains aluminum (col. 3 “A first and a second conductor, e.g. Cu, Al, Pt, Ti, W, Ni, Au, doped Si or SiGe, doped polycrystalline Si or SiGe or the like, are being fixed to the top layer forming a first and a second electrode.”).

Regarding claim 8, the references teach the method of claim 1. Wilson further teaches wherein the insulator layer also covers sidewall surfaces of the at least one fixed plate (pg. 199 Table 6.1 steps 7-9).

Regarding claim 10, the references teach the method of claim 1. Wilson does not appear to explicitly teach the insulator layer blocking reaction with the sacrificial material. 
However, Goto further teaches wherein the insulator layer over the at least one fixed plate acts to block reaction, alloying, or interdiffusion of material of the at least one fixed plate and the sacrificial material (Figs 12A-D, 13A-D and 14A-D and col. 10 “In the progress of process, FIG. 12A corresponds to FIG. 3B. In FIG. 12A, poly-Si underlayer electrodes 305 are formed after a SiN film is deposited on the surface of an interlayer dielectric film 304. Then, as shown in FIG. 12B, after an aluminum oxide insulator 306 is deposited thereon, a resist pattern 307 for each switch is formed by photolithography process with a portion to come into contact area corresponding to a mobile contact of cantilever. The deposited aluminum oxide insulator 306 covers the surface of each pull-down electrode for each switch in order to minimize the surface leak current.”).

Regarding claim 11, the references teach the method of claim 1. Wilson in combination with Goto and De Wolf, and Robert do not appear to explicitly teach a sacrificial layer comprising silicon. 
However, Faris further teaches wherein the sacrificial material comprises silicon (col. 18 “silicon oxide glass is the most commonly used sacrificial material”).

Regarding claim 12, the references teach the method of claim 1. Wilson in combination with Goto does not appear to explicitly teach dielectric peg is formed before the insulator layer. 
However, De Wolf further teaches wherein the dielectric peg comprises an oxide peg that is formed before the insulator layer (col. 2 “FIGS. 3a-d illustrate steps in a slot etching technique described herein.” Examiner notes element 304 appears to be the dielectric peg. Also see col. 5 “The outcome of the etching process and planarization process is illustrated in FIG. 3d. An RF-MEMS switch is provided comprising a substrate 303 of which at least a top layer 306 comprises a dielectric material.”).

Regarding claim 13, the references teach the method of claim 12. Wilson in combination with Goto does not appear to explicitly teach the oxide peg is patterned and etched on the fixed plate.
However, De Wolf further teaches wherein the oxide peg is patterned and etched on the at least one fixed plate (col. 2 “FIGS. 3a-d illustrate steps in a slot etching technique described herein.” Examiner notes element 304 appears to be the dielectric peg. Also see col. 5 “The outcome of the etching process and planarization process is illustrated in FIG. 3d. An RF-MEMS switch is provided comprising a substrate 303 of which at least a top layer 306 comprises a dielectric material.”).

Regarding claim 16, the references teach the method of claim 1. Wilson in combination with Goto and De Wolf do not appear to explicitly teach upper or lower cavities included chamfered corners.
However Robert teaches an upper cavity having a chamfered corner (Fig. 2A-2B).
Wilson in combination with Goto, De Wolf, and Robert do not appear to explicitly teach upper and lower cavities each including a chamfered corner.
However Faris teaches chamfered corners to facilitate removal of material (col. 20 “In another embodiment, and referring now to FIG. 85, a method of debonding is shown. The method includes providing a multiple layered substrate 100; processing one or more useful structures (not shown) in the WB regions 5; etching away at the SB regions 6, preferably at a tapered angle (e.g., 45 degrees); subjecting the device layer, preferably only the etched SB region 6, to low energy ion implantation; and peeling or otherwise readily removing the device layer portions at the WB region. Note that while two device layer portions at the WB layer are shown as being removed, it is understood that this may be used to facilitate release on one device layer portion. The tapered edge of the WB region mechanically facilitates removal”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the upper and lower cavities of Wilson in combination Goto, De Wolf and Robert with the chamfered corners of Faris in order to facilitate removal (Faris col. 20). 

Regarding claim 18, the references teach the method of claim 16. Wilson in combination Goto, De Wolf and Robert do not appear to explicitly teach wherein the chamfered comer is chamfered at a 45 degree angle.
However Faris further teaches wherein the chamfered comer is chamfered at a 45 degree angle (col. 20 “In another embodiment, and referring now to FIG. 85, a method of debonding is shown. The method includes providing a multiple layered substrate 100; processing one or more useful structures (not shown) in the WB regions 5; etching away at the SB regions 6, preferably at a tapered angle (e.g., 45 degrees); subjecting the device layer, preferably only the etched SB region 6, to low energy ion implantation; and peeling or otherwise readily removing the device layer portions at the WB region. Note that while two device layer portions at the WB layer are shown as being removed, it is understood that this may be used to facilitate release on one device layer portion. The tapered edge of the WB region mechanically facilitates removal”).

Regarding claim 20, the references teach the method of claim 1. Wilson does not appear to explicitly disclose wherein the at least one upper MEMS beam is patterned to directly contact and directly cover the dielectric bumper.
However, Goto further teaches wherein the at least one upper MEMS beam is patterned to directly contact and directly cover the dielectric bumper (Goto Fig. 14D col. 11 “Then after the metal film 318 and the aluminum insulator 315 thereunder are etched using this resist pattern 319 as a mask to form the cantilever 320 of each cold switch, the resist 319 is removed.” And “In the present embodiment, since not only the top surfaces of the pull-down electrodes and other underlayer electrodes 305 are covered but also the bottom surfaces of the cantilevers 320 are covered respectively by aluminum oxide films 306 and 315, it is possible to improve the reliability of the MEMS switch device by reducing the surface leak current between the pull-down electrode and cantilever while the MEMS switch device is kept in the ON state.”).

Claims 2 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Goto, De Wolf, Robert, Faris and Lacey and in further view of Akiba et al. (US Patent 8142669), hereinafter Akiba.
Regarding claim 2, Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey teaches all the limitations of claim 1.
Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey does not appear to explicitly disclose a patterned wiring layer.
However, Akiba teaches wherein the at least one fixed plate is a patterned wiring layer (col. 8 “As is shown in FIG. 9A, an aluminum wiring layer 24 forming the wiring 10 that supplies power to the movable element 5 shown in FIG. 1 is formed on an entire surface by sputtering or the like.”).
 Wilson, Goto, De Wolf, Robert, Faris, Lacey and Akiba are analogous art because Akiba is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey because they all relate to MEMS devices.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the modeling method disclosed by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey with the patterned wiring layer disclosed by Akiba.
 One of ordinary skill in the art would have been motivated to make this modification in order to feed electricity to the movable element (Akiba col. 1).

Regarding claim 14, Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey is teach all the limitations of claim 13. Wilson further teaches wherein the at least one fixed plate includes an undercut (Fig. 5.7 pg. 183 “For implementation purposes, surface etching is further subdivided into two categories: ideal and undercut with angled sidewalls.”). Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey do not appear to explicitly teach AlCu.
However Akiba further teaches an AlCu layer (col. 6 “The wiring 10 includes AlCu (Aluminum Copper) layer with a thickness of 500 nm, for example.”).
Wilson, Goto, De Wolf, Robert, Faris, Lacey and Akiba are analogous art because Akiba is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey because they all relate to MEMS devices.  

 One of ordinary skill in the art would have been motivated to make this modification in order to feed electricity to the movable element (Akiba col. 1).


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Goto, De Wolf, Robert, Faris and Lacey and in further view of Kang et al. (US PG Pub 20050285161), hereinafter Kang.
Regarding claim 6, Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey teaches all the limitations of claim 1.
Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey does not appear to explicitly disclose a combination of Al2O3 and Ta2O5.
However, Kang teaches, wherein the conformal oxidation barrier layer comprises a combination of Al203 and Ta205 ([0046] “The gate insulating layer 240a may be formed using an oxide layer, a thermally grown silicon dioxide layer, silk, polyimide, or a high dielectric material. Here, the oxide layer may be formed using dry etch using O.sub.2 gas at a temperature of 1000-1100.degree. C., wet etch in an atmosphere of water vapor at a temperature of 1000-1100.degree. C., HCl oxidation using a mixture gas of O.sub.2 gas and HCl gas, oxidation using a mixture gas of O.sub.2 gas and C.sub.2H.sub.3Cl.sub.3 gas, oxidation using a mixture gas of O.sub.2 gas and C.sub.2H.sub.2Cl.sub.2 gas, or the like. The high dielectric material may be formed by forming an Al.sub.2O.sub.3 layer, a Ta.sub.2O.sub.5 layer, a HfO.sub.2 layer, a ZrO.sub.2 layer, a hafnium silicate layer, a zirconium silicate layer, or a combination thereof using atomic layer deposition”).
 Wilson, Goto, De Wolf, Robert, Faris, Lacey and Kang are analogous art because Kang is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey because they all relate to MEMS devices.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the conformal oxidation barrier layer disclosed by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey with the material combination disclosed by Kang.
 	One of ordinary skill in the art would have been motivated to make this modification in order to control a profile in a stable manner (Kang [0010]).

Claim 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Goto, De Wolf, Robert, Faris, Lacey and in further view of Rothenbury (US 20080160749).
Regarding claim 9, Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey teach the method of claim 1. Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey do not appear to explicitly teach a layer of TiN between the at least one fixed plate and the insulator layer. 
However, Faris further teaches a TiN layer (col. 20 “Layers 1 and 2 may be the same or different materials, and may include materials including, but not limited to, plastic (e.g., polycarbonate), metal, semiconductor, insulator, monocrystalline, amorphous, noncrystalline, biological (e.g., DNA based films) or a combination comprising at least one of the foregoing types of materials. For example, specific types of materials include silicon (e.g., monocrystalline, polycrystalline, noncrystalline, polysilicon, and derivatives such as Si.sub.3N.sub.4, SiC, SiO.sub.2), GaAs, InP, CdSe, CdTe, SiGe, GaAsP, GaN, SiC, GaAlAs, InAs, AlGaSb, InGaAs, ZnS, AlN, TiN, other group IIIA VA materials, group IIB materials, group VIA materials, sapphire, quartz (crystal or glass), diamond, silica and/or silicate based material, or any combination comprising at least one of the foregoing materials.”).
Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey do not appear to explicitly teach a TiN and Ti                        
                            
                                
                                    A
                                    l
                                
                                
                                    3
                                
                            
                        
                     layer between the at least one fixed plate and the insulator layer.
However Rothenbury teaches a TiN and Ti                        
                            
                                
                                    A
                                    l
                                
                                
                                    3
                                
                            
                        
                     layer between the layers ([0028] “In yet another alternate embodiment, an alternative to the nucleating layer 220 may be formed over the second layer 215. For example, a thin coating of silicon oxide, titanium oxide, tantalum oxide, other forms of oxides, may be formed over the second layer 215.Additionally, titanium nitride (TiN) and/or titanium aluminide (chemical formulae TiAl, Ti.sub.3Al, TiAl.sub.3, Ti-48Al-2Nb-2Cr, and Ti.sub.2 AlNb) may be formed over the second layer 215.” And [0029] The diagram shown in FIG. 2d illustrates the integrated circuit 200 after a third layer 225 has been formed over the nucleating layer 220. The third layer 225 may be formed from the same material as the second layer 215 and the combination of the second layer 215, the nucleating layer 220, and the third layer 225 provides a multilayer film intended to cover the via 212 and the spacer layer 210. )
Wilson, Goto, De Wolf, Robert, Faris, Lacey and Rothenbury are analogous art because Rothenbury is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey because they all relate to MEMS devices.  

One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired characteristic to help in the nucleation of subsequent layers (Rothenbury [0028]).

Claims 17 and 21-22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Goto, De Wolf, Robert, Faris and Lacey and in further view of Farrens et al. (US 6780759), hereinafter Farrens.
Regarding claim 17, Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey teach the method of claim 16. Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey does not appear to explicitly teach wherein the chamfered corner comprises a rounded corner.
However, Farrens teaches wherein the chamfered corner comprises a rounded corner (col. 5 “Interior chamber parts can be rounded and finished to prevent arcing”).
Wilson, Goto, De Wolf, Robert and Faris, Lacey and Farrens are analogous art because Faris is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey because they all relate to MEMS devices.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the corners disclosed by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey with the rounded corners disclosed by Farrens in order to prevent arcing (Farrens col. 5).

Regarding claim 21, Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey teach the method of claim 20. Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey does not appear to explicitly teach wherein the oxide peg comprises a rounded bottom corner.
However, Farrens teaches wherein the oxide peg comprises a rounded bottom corner (col. 5 “Interior chamber parts can be rounded and finished to prevent arcing”).
Wilson, Goto, De Wolf, Robert, Faris, Lacey and Farrens are analogous art because Farrens is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey because they all relate to MEMS devices.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the peg edges disclosed by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey with the rounded parts disclosed by Farrens in order to prevent arcing (Farrens col. 5).

Regarding claim 22, the references teach the method of claim 21. Wilson does not appear to explicitly teach wherein the dielectric bumper prevents electrical arcing due to a proximity of the at least one upper MEMS beam and the wiring layer.
However, Goto further teaches wherein the dielectric bumper prevents electrical arcing due to a proximity of the at least one upper MEMS beam and the wiring layer (Goto col. 11 “since not only the top surfaces of the pull-down electrodes and other underlayer electrodes 305 are covered but also the bottom surfaces of the cantilevers 320 are covered respectively by aluminum oxide films 306 and 315, it is possible to improve the reliability of the MEMS switch device by reducing the surface leak current between the pull-down electrode and cantilever while the MEMS switch device is kept in the ON state.” Examiner notes that this limitation is the intended result of the dielectric bumper and does not carry patentable weight.).
De Wolf also teaches dielectrics prevent arcing (Fig. 2 and col. 3 “When they come into contact, electrical shorting is prevented by the interposer dielectric).


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Goto, De Wolf, Robert, Faris, Lacey and Farrens and in further view of Morris et al. (US 20090134492), hereinafter Morris.
Regarding claim 19, Wilson in combination with Goto, De Wolf, Robert, Faris, Lacey and Farrens teach the method of claim 18. Wilson in combination with Goto, De Wolf, Robert, Faris, Lacey and Farrens does not appear to explicitly teach wherein the chamfered corner comprises a rounded corner.
However Morris teaches wherein the venting or the stripping of the sacrificial material is performed using a XeF2 etchant through the at least one vent hole ([0058] “the sacrificial material can be etched from the top of the beam and from underneath the beam through the beam cut (i.e., perimeter and release etch holes) and through the etch release holes in lid layer LL. …. For example, the release etch can be an oxygen plasma to remove a polyimide upper sacrificial layer S2 and a XeF.sub.2 (or SF.sub.6) vapor-phase etch to remove a silicon lower sacrificial layer S1. Alternatively, the release etch can target both upper sacrificial layer S2 and lower sacrificial layer S1 where the sacrificial material is the same for both layers.”).

It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the layers disclosed by Wilson in combination with Goto, De Wolf, Robert, Faris, Lacey and Farrens with the etchant disclosed by Morris.
One of ordinary skill in the art would have been motivated to make this modification in order to remove the sacrificial layer (Morris [0058]).


Claim 23 is/are rejected under 35 U.S.C. 103(a) as being obvious over Wilson in view of Goto, De Wolf, Robert, Faris and Lacey and in further view of Morris and Chen et al. (US 6473361), hereinafter Chen.
Regarding claim 23, Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey teaches the method of claim 1.
Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey does not appear to explicitly disclose sealing the vent hole with a sealing material; a silicon nitride film directly on top of a top surface of the sealing material to provide a hermetic seal.
However, Morris teaches sealing the vent hole with a sealing material; a silicon nitride film directly on top of a top surface of the sealing material to provide a hermetic seal ([0059] “Next, the etch release holes in lid layer LL can be sealed. For instance, the holes can be sealed with a seal layer, which can be an organic or inorganic material. For example, the holes can be sealed with an organic layer of polyimide. The seal layer can further be coated with a hermetic barrier layer, which can be a dielectric (e.g., silicon oxide, silicon nitride, or a combination of both), or a metal (e.g., Al, Au, Cu). For example, a moisture barrier can be provided as a layered composite of silicon oxide plus silicon nitride. The barrier layer can be used to provide a hermetic barrier to limit moisture/gas diffusion. Alternatively, the holes can be sealed with a seal layer that can also serve as the hermetic barrier layer.”).
Wilson, Goto, De Wolf, Robert, Faris, Lacey and Morris are analogous art because Morris is reasonably pertinent to the problem faced by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey because they all relate to MEMS devices.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the functional representation disclosed by Wilson in combination with Goto, De Wolf, Robert, Faris and Lacey with the hermetic seal disclosed by Morris.
 One of ordinary skill in the art would have been motivated to make this modification in order to limit moisture/gas diffusion (Morris [0059]).

Wilson in combination with Goto, De Wolf, Robert, Faris, Lacey and Morris does not appear to explicitly disclose a final via to expose the at least one upper MEMS beam.
However, Chen a final via to expose the at least one upper MEMS beam (col. 10 “Referring to FIG. 14h, a second sacrificial oxide layer 1460 is deposited over the area of the cell. A patterning step creates a via 1464 over the exposed polysilicon of the tip 1456 of the first cantilever 1430” Examiner notes that Chen does not recite any additional vias and therefore via 1464 corresponds to a final via).

It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the functional representation disclosed by Wilson in combination with Goto, De Wolf, Robert, Faris, Lacey and Morris with the via to expose the upper beam disclosed by Lacey.
 One of ordinary skill in the art would have been motivated to make this modification in order to deposit additional layers directly on the beam (Chen col. 10).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2128     


                                                                                                                                                                                       
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128